Abatement Order filed September 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00648-CV
                                    ____________

                         PATRICIA ANN POTTS, Appellant

                                            V.

 TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, ET AL,
                            Appellees


                       On Appeal from the 257th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-24678


                               ABATEMENT ORDER

       This appeal is from an order signed June 18, 2012. Appellant filed an affidavit of
indigence with the clerk of this Court. In accordance with Rule 20.1(d)(2), a copy of the
affidavit was sent to the trial court clerk and court reporter. See Tex. R. App. P. 20.1.
They were notified a contest to the affidavit of indigence was due to be filed in this court
by September 21, 2012. See Tex. R. App. P. 20.1(d)(2).




                                             1
       On September 10, 2012, a contest was filed by the district clerk in this court. On
September 12, 2012, appellee also filed a contest in this court and requested abatement to
the trial court for a determination of indigence and findings pursuant to section 13.003 of
the Texas Civil Practice & Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. '
13.003(a). (A free record will be provided on appeal only if an affidavit of inability to
pay the cost of the appeal is filed under Texas Rule of Appellate Procedure 20, and the
trial court finds the appeal is not frivolous and the record is necessary to decide the
appeal. See Tex. R. App. P. 20; Tex. Civ. Prac. & Rem. Code Ann. ' 13.003(a)(2)).

       Accordingly, we grant appellee’s motion. We ORDER the judge of the 257th
District Court to conduct a hearing to determine whether (1) the appeal is frivolous; (2)
the record is necessary to decide the appeal; and (3) the contests to appellant’s affidavit
of indigence should be sustained. See Tex. R. App. P. 20.1(h)(4). A partial clerk=s record
shall be filed in this court on or before October 30, 2012, containing the order being
appealed, any motion for new trial or other post-judgment motion, the notice of appeal,
the trial court=s ruling on any contest, and the trial court=s written findings as to whether
the appeal is frivolous and the record is necessary to decide the appeal. A record of the
hearing shall also be due on or before October 30, 2012.

       The appeal is abated, treated as a closed case, and removed from this court=s active
docket. The appeal will be reinstated on this court=s active docket after the partial clerk=s
record and record of the hearing have been filed. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

       It is so ORDERED.



                                      PER CURIAM




                                             2